


110 HR 5099 IH: To amend title 49, United States Code, to establish

U.S. House of Representatives
2008-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5099
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2008
			Mr. Graves introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to establish
		  additional goals for airport master plans.
	
	
		1.Airport master
			 plansSection 47101 of title
			 49, United States Code, is amended by adding at the end the following:
			
				(i)Additional goals
				for airport master plansIn addition to the goals set forth in
				subsection (g)(2), the Secretary shall encourage airport sponsors and State and
				local officials to develop airport master plans that take into account—
					(1)customer convenience and access to airport
				facilities; and
					(2)threats of a terrorist attack, including
				the need to continually monitor and adjust plans to address new terrorist
				threats.
					.
		
